Case: 12-50996       Document: 00512319135         Page: 1     Date Filed: 07/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2013
                                     No. 12-50996
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DENIS RAMON TURCIOS-MURILLO,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:12-CR-14-1


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Denis Ramon Turcios-Murillo pleaded guilty to illegal reentry, and was
sentenced within the advisory Guidelines sentencing range to 18 months’
imprisonment and three years’ supervised release. He contends his sentence is
both procedurally and substantively unreasonable because the district court
imposed supervised release despite Guideline § 5D1.1(c), which recommends
that supervised release “ordinarily” should not be imposed “in a case in which



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-50996    Document: 00512319135       Page: 2   Date Filed: 07/24/2013

                                   No. 12-50996

[it] is not required by statute and the defendant is a deportable alien who likely
will be deported after imprisonment”.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the Guideline-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 48-51 (2007). In that
respect, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008); United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      As he concedes, because Turcios did not challenge in district court the
sentencing issues raised here, review is only for plain error. E.g., United States
v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012). For reversible
plain error, Turcios must show a clear or obvious error that affected his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). He
fails to do so.
      Regarding claimed procedural error, Turcios asserts the court failed to
consider Guideline § 5D1.1(c) and its commentary, and failed to make the
necessary findings before imposing supervised release. Although the court did
not refer to that Guideline, the court expressly adopted the PSR, which
discussed it. At sentencing, the court questioned whether the combined illegal
reentry and revocation sentences, totaling 27 months, would be sufficient to keep
Turcios from returning illegally to the United States. The court also emphasized
Turcios’ history of domestic violence. In its statement of reasons, the court
stated it considered the need to deter future criminal conduct and protect the
public in assessing the sentence.
      Turcios next contends his sentence was substantively unreasonable
because supervised release “was unnecessary”. This conclusory argument “offers
no compelling rebuttal” of our court’s presuming his within-Guidelines term of

                                         2
    Case: 12-50996    Document: 00512319135    Page: 3   Date Filed: 07/24/2013

                                No. 12-50996

supervised release was reasonable. United States v. Cancino-Trinidad, 710 F.3d
601, 607-08 (5th Cir. 2013); see also United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009).
      AFFIRMED.




                                      3